     2:20-cv-03115-BHH     Date Filed 08/28/20     Entry Number 28    Page 1 of 6




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


ERIC SHAPIRO,

      Plaintiff,
v.                                             CASE NO. 8:20-cv-1268-T-02CPT

HYPER HEALING, LLC, a South
Carolina limited liability company,
HYPER HEALING, LLC, a Florida
foreign limited liability company,
TRIDENT PAIN CENTER, LLC, a South
Carolina limited liability company, and
DR. JOSEPH E. NOLAN, individually,

       Defendants.
                                           /

                       ORDER TRANSFERRING CASE

      This matter came before the court on August 28, 2020 for a hearing on

Defendants’ motion to dismiss, stay, or transfer this litigation to the United

States District Court for the District of South Carolina, pursuant to the first-filed

rule (Doc. 16). The Court has received briefing and argument from the parties

through counsel. The Court orders transfer of this matter to the District of South

Carolina, Charleston Division.

                                  BACKGROUND

      Most relevant to the matter under consideration is an order from U.S.
    2:20-cv-03115-BHH      Date Filed 08/28/20   Entry Number 28    Page 2 of 6




District Judge Bruce H. Hendricks. That order is attached hereto an appendix, as

it is referred to below.

      A dispute between the parties arose, starting initially in 2018 and then

becoming more pronounced in 2019. The gist of the dispute is ownership of the

mark “HyperHeal” and similar trademarks. There also arose during this

timeframe a dispute on whether Defendants owed Plaintiff monies for, roughly

speaking, confidential business consulting advice. After various lawyer-type

threats between the parties were raised, in late 2019 the Defendants filed a

declaratory judgment action in the District of South Carolina. Judge Hendricks’

order describes the history briefly. In February 2020, the Plaintiff filed a motion

with Judge Hendricks to dismiss for lack of personal jurisdiction in South

Carolina, or to transfer venue to the Middle District of Florida for the

convenience of the parties and witnesses. While this motion was under

consideration and pending, Plaintiff filed the instant complaint here in June 2020.

Doc. 1.

     The operative complaint in the South Carolina action is in this record. Doc.

16-1. When one compares the South Carolina complaint to the instant Tampa

Complaint, it is clear the matters seriously overlap. Both the South Carolina

judge and the undersigned are asked to adjudicate the very same HyperHeal

trademarks with the same parties. The first three counts of the Tampa complaint
     2:20-cv-03115-BHH        Date Filed 08/28/20   Entry Number 28   Page 3 of 6




require this trademark adjudication, and the South Carolina complaint does as

well.

        The Tampa complaint involves five parties total, and only one is Tampa-

based. The other four parties are from Maryland (Plaintiff) and South Carolina

(three Defendants). The other counts in the Tampa complaint, beyond the

trademark causes of action, appear to be permissive, and perhaps compulsory,

counterclaims to the South Carolina complaint. The parties between the two

complaints almost entirely are identical with no substantive difference (Dr.

Nolan is listed only in Tampa, but he is a principal of Trident Pain Center, LLC –

listed in both complaints).

        Judge Hendricks’ thoughtful order in the appendix concludes that

appropriate personal jurisdiction exists in South Carolina over Plaintiff Shapiro.

Likewise, Judge Hendricks concluded that the interests of the parties,

convenience, and judicial economy did not require transfer of that first-filed

complaint to the Middle District of Florida.

                                  LEGAL ANALYSIS

        The facts and issues raised in the Florida Complaint are encompassed by the

earlier-filed South Carolina litigation. The first-filed rule in the Eleventh Circuit

establishes that the Florida Complaint should be transferred to the District of South

Carolina. “Where two actions involving overlapping issues and parties are
     2:20-cv-03115-BHH        Date Filed 08/28/20    Entry Number 28      Page 4 of 6




pending in two federal courts, there is a strong presumption across the federal

circuits that favors the forum of the first-filed suit under the first-filed rule.”

Manuel v. Convergys Corp., 430 F.3d 1132, 1135 (11th Cir. 2005); Actsoft , Inc. v.

Alcohol Monitoring Sys., Inc., No. 8:08-cv-628-T-23-EAJ, 2008 WL 2266254, at

*1 (M.D. Fla. June 3, 2008) (“[T]he federal court in which a controversy is ‘first

filed’ should retain plenary authority to resolve the entire dispute.”). In the

Eleventh Circuit, district courts applying the first-filed rule look to: (1) the

chronology of the two actions; (2) the similarity of the parties; and (3) the similarity

of the issues. Bankers Ins. Co. v. DLJ Mortg. Capital, Inc., No. 8:10-cv-419-T-

27EAJ, 2012 WL 515879, at *3 (M.D. Fla. Jan. 26, 2012) (citation omitted);

Actsoft, 2008 WL 2266254, at *1. “All that need be present [for the rule to apply]

is that the two actions involve closely related questions or common subject matter .

. . The cases need not be identical or duplicative.” Strother v. Hylas Yachts, Inc.,

No. 12-80283-CV, 2012 WL 4531357, at *2 (S.D. Fla. Oct. 1, 2012) (citation

omitted). “The primary purpose of the [first to file] rule is to conserve judicial

resources and avoid conflicting rulings.” First Equitable Realty, III, Ltd. v.

Dickson, No. 13-20609-CIV, 2013 WL 5539076, at *3 (S.D. Fla. Oct. 8, 2013).

        “When the first-to-file rule is applicable, a district court may elect to stay,

transfer, or dismiss a duplicative later-filed action, and in applying the first-to-file

rule, judges are afforded ‘an ample degree of discretion.’” Strother, 2012 WL
     2:20-cv-03115-BHH       Date Filed 08/28/20   Entry Number 28      Page 5 of 6




4531357, at *1 (citations omitted). A “party objecting to jurisdiction in the first-

filed forum [must] carry the burden of proving ‘compelling circumstances’ to

warrant an exception to the first-filed rule.” Manuel, 430 F.3d at 1135 (citation

omitted). No compelling circumstances have been shown. Indeed, transfer will

convenience the Plaintiff, as he already has capable South Carolina counsel,

Plaintiff is from Maryland (much closer to Charleston than Tampa), and most of

the other parties are from South Carolina. See, e.g., Dickson, 2013 WL 5539076,

at *3 (applying the first-filed rule and noting there was no reason why the claims

asserted in the later-filed suit could not be raised as counterclaims in the first-filed

suit); Laskaris v. Fifth Third Bank, 962 F. Supp. 2d 1297, 1299 (S.D. Fla. 2013)

(transferring second-filed action); Rudolph & Me, Inc. v. Ornament Cent., LLC, No.

8:11-cv-670-T-33EAJ, 2011 WL 3919711, at *3 (M.D. Fla. Sept. 7, 2011)

(transferring second-filed case); Global Innovation Tech. Holdings, Inc. v. Acer

Am. Corp., 634 F. Supp. 2d 1346, 1349 (S.D. Fla. 2009) (transferring second-filed

action); Bankers Ins. Co., 2012 WL 515879, at *5 (transferring second-filed

action).

      Accordingly, Defendants’ motion to transfer (Doc. 16) is granted.

Defendant’s motion to stay discovery (Doc. 17) is denied as moot. The Clerk

shall transfer this matter to the District of South Carolina, Charleston Division,

and thereafter close this case
2:20-cv-03115-BHH   Date Filed 08/28/20   Entry Number 28   Page 6 of 6




 DONE and ORDERED at Tampa, Florida, August 28, 2020.
